Judgment unanimously affirmed. Memorandum: On appeal from convictions for second degree burglary and third degree grand larceny defendant argues that prosecutorial misconduct in summation deprived him of a fair trial. Most of the claimed errors were not preserved for review and defendant’s claims would not require reversal even if they had been preserved. (Appeal from judgment of Monroe County Court, Wisner, J. — burglary, second degree; grand larceny, third degree.) Present — Callahan, J. P., Denman, Green, Pine and Lawton, JJ.